Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/522,172, filed July 25, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 500 [Fig. 7B].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, 11, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 11, 19, and 20 of U.S. Patent No. 10,555,871 [Klimek]. 
Re Claims 1, 10, and 19 in Klimek, the claims recite the following:

    PNG
    media_image1.png
    74
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    413
    402
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    289
    407
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    297
    400
    media_image6.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because even though the instant application doesn’t claim the housing is separate from the reservoir, the housing is a separate element from the reservoir as it is attached to the container.  One of ordinary skill would be able to claim in the instant application that the housing is separate from the reservoir, before the effective filing date of the claimed invention with predictable and obvious results, so that the separate parts can be formed into an integral unit.
Claims 5-9, 12, and 14-18 are objected to as being dependent from rejected base claims 1 and 10 above, respectively.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action, or by filing an eTerminal Disclaimer.
Re Claims 1, 10, and 19, the prior art discloses most of the claimed invention regarding packages including vials with cap assemblies, with the cap assemblies having connecting members and valves for sealing the container.  However, the prior art does not expressly disclose that the valve member is inserted into the access member, the valve member extends from the connection portion of the access member to the second opening of the access member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736